DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	

Response to Amendment
The amendments filed on November 9, 2021 have been entered.
Claims 1, 3-5, and 7-10 have been amended.
Claim 2 and 11 have been cancelled. 

Response to Arguments
Applicant’s arguments filed on November 9, 2021 have been fully considered but not persuasive. 

Applicant’s argument:
The applicant respectfully submits that features highlighted in amended claim 1 above are novel, non-obvious and patentable over the cited references of record. The reasons that support the above position of the applicant are discussed in detail hereafter. 
In rejecting the highlighted features, the Examiner cited paragraphs [0079], [0100], [0155], [0239-0242], [0248] and [0270] of Snoddy. 
In response, the applicant respectfully submits that Snoddy discloses "systems and methods for multi-player gaming", paragraph [0238] of Snoddy discloses "Display 1600 comprises a display description field 1605, a team name field 1610 showing the team name, a team list 1620 and, if a player 
Regarding the features "accept authorizable authority for the member candidate from the existing members viewing the disclosed information", the Examiner cited paragraph [0248] of Snoddy. However, even though paragraph [0248] of Snoddy discloses "processor 605 may also execute software which facilitates voting amongst members of a team", the voting is provided to "select a team avatar" instead of "authorizing a player (with an operation in a group)". In fact, Snoddy discloses in paragraph [0241] that "If the team captain selected the accept button 1650 at step 1430, the join request is accepted and the requesting player is added to the team at step 1450." That is, Snoddy merely teaches "accepting the join request of player (analogous to "member candidate" in claim 1 of the application) by the team captain" instead of "from team members (analogous to "existing members" in claim 1 of the application)".
Regarding the features "determine authority to be assigned to the member candidate according to the authorizable authority", the Examiner cited paragraph [0155] of Snoddy. However, as recited in paragraph [0155] of Snoddy, while a player is waiting in the queue to rejoin the multi-player game, he or she is provided with a game related activity in order to maintain his/her interest in the multi-player game, and the game-related activity may include a qualification activity, such as a task or target practice, or a team set-up activity, such as selecting positions within the team. The applicant respectfully submits that the "game-related activity" provided by Snoddy is merely "a pastime before the player rejoins the game" which is unrelated to "the authority (especially the authority of an operation in the group) to be assigned to the player". 

Regarding the features "the processor determines the authority by further using the disclosed information", the Examiner cited FIG. 17 of Snoddy. However, as recited in paragraph [0242] of Snoddy, the avatar selection display 1700 is merely given for the team captain to select the team avatar 1715, which is unrelated to "authority to be assigned to the player" and also unrelated to "authority of an operation in the group" as recited in claim 1 of the application. The information shown in the avatar selection display 1700 even does not include "information of the player presented to all team members (like the join request 1630 in FIG. 16)". Therefore, Snoddy fails to teach or discloses the features "determine authority to be assigned to the member candidate according to the authorizable authority" and "determines the authority by further using the disclosed information" as recited in amended claim 1 of the application. 
Based on the above, the applicant respectfully submits that Snoddy fails to teach or disclose at least the features as highlighted above in claim 1 of the application, and persons skilled in the art, from teaching of Snoddy and other cited references would not arrive at the present invention as claimed in the amended claim 1 by using or combining the knowledge of Snoddy and other cited references without being inventive. Therefore, claim 1, as currently amended, should be novel, non-obvious and patentable over Snoddy and other cited references. Reconsideration and withdrawal of the rejections on claim 1 is respectfully requested. 


Examiner’s response to applicant’s argument: 
Examiner respectfully disagrees. Applicant argues that Snoddy merely teaches "accepting the join request of player (analogous to "member candidate" in claim 1 of the application) by the team captain" instead of "from team members (analogous to "existing members" in claim 1 of the application)", without providing additional details in the claim, however as presented below Snoddy teaches this subject matter ([0248]  processor 605 may also execute software which facilitates voting amongst members of a team, for example in order to select a team avatar. The voting may be initiated by the team captain or another team member. Such a voting process is performed in a similar manner to instant messaging, in that the player initiating the vote effectively initiates transmission of an instant message to each of the other team members.)([0241]  If the team captain selected the accept button 1650 at step 1430, the join request is accepted and the requesting player is added to the team at step 1450). 
Applicant argues that Snoddy is merely "a pastime before the player rejoins the game" which is unrelated to "the authority (especially the authority of an operation in the group) to be assigned to the player", without providing additional detail in the claim language, however as presented below Snoddy teaches “determine the authority” ([0155]  a qualification activity, such as a task or target practice, or a team set-up activity, such as selecting positions within the team){Examiner interprets selecting positions within the team is the authority to be assigned to different team members}.
Applicant argues that Snoddy fails to teach or discloses the features "determine authority to be assigned to the member candidate according to the authorizable authority" and "determines the authority by further using the disclosed information" as recited in amended claim 1 of the application, without providing additional details in the claim language, however as presented below Snoddy teaches this subject matter ([0155]  a qualification activity, such as a task or target practice, or a team set-up activity, such as selecting positions within the team){Examiner interprets selecting positions within the team is the authority to be assigned to different team members}
 ([0240] Greater game-related avatar attributes may be associated with high rank) ([0270] Table 7 prefill the rank and other information based on the player history){Examiner interprets player history would include ranking and other information } ([0242] the team captain may choose to select an avatar for the team by viewing an avatar selection display 1700, shown in FIG. 17. Display 1700 comprises a description or instruction field 1705, a team name field 1710, an avatar image 1715, a team list 1720 and an avatar attribute description 1730. Team list 1720 shows the team members currently in the team and their currently allocated or chosen roles or positions within the team, Avatar attribute description 1730 includes an avatar name and lists or describes or graphically represents the game related attributes of the avatar corresponding to the avatar images 1715 currently displayed on display 1700. For example, the avatar may have certain attributes relating to speed, offensive capabilities, defensive capabilities, agility, or special abilities.).


Although the claims are interpreted in light of the specification, limitations from the
specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). An examiner must construe claim terms in the broadest reasonable manner during prosecution as is reasonably allowed in an effort to establish a clear record of what applicant intends to claim. Thus, the Office does not interpret claims in the same manner as the courts. In re Morris, 127 F.3d 1048, 1054, 44 USPQ2d 1023, 1028 (Fed. Cir. 1997); In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1321-22 (Fed. Cir. 1989). Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular 
Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004).

Applicant is reminded that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art. See in re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR international Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, and 10 are rejected under 35 U.S.C. 102(a1) as being anticipated by Snoddy (“Snoddy, US 20100267448 A1) hereinafter Snoddy.

Regarding claim 1, Snoddy teaches an information processing apparatus ([0100] Fig. 1, multi-player gaming system). 
A processor configured to ([0115] Fig. 3, Fig. 6 computer processor)
disclose information regarding a member candidate who wants to subscribe to a group of a plurality of persons as a new member, to existing members ([0239-0241] Team list 1620 comprises a list of the players' names for the players that are already on the team, Join request 1630 comprises a text field notifying the team captain of the join request, text fields 1640 showing the player's name and rank,) {Examiner interprets player name and rank as disclosed information based on the specification of the current application 16355825 paragraph [0044]}
accept authorizable authority for the member candidate from the existing members viewing the disclosed information ([0248]  processor 605 may also execute software which facilitates voting amongst members of a team, for example in order to select a team avatar. The voting may be initiated by the team captain or another team member. Such a voting process is performed in a similar manner to instant messaging, in that the player initiating the vote effectively initiates transmission of an instant message to each of the other team members.)([0241]  If the team captain selected the accept button 1650 at step 1430, the join request is accepted and the requesting player is added to the team at step 1450); and 
determine authority to be assigned to the member candidate according to the authorizable authority ([0155]  a qualification activity, such as a task or target practice, or a team set-up activity, such as selecting positions within the team){Examiner interprets selecting positions within the team is the authority to be assigned to different team members}
wherein the authority indicates authority of an operation in the group ([0155]  a qualification activity, such as a task or target practice, or a team set-up activity, such as selecting positions within the team)([0079] at least some of the positions involve performing different roles or functions within the team) {Examiner interprets every position has different roles {different operations}}
wherein the processor determines the authority by further the information disclosed ([0240] Greater game-related avatar attributes may be associated with high rank) ([0270] Table 7 prefill the rank and other information based on the player history){Examiner interprets player history would include ranking and other informatino } ([0242] the team captain may choose to select an avatar for the team by viewing an avatar selection display 1700, shown in FIG. 17. Display 1700 comprises a description or instruction field 1705, a team name field 1710, an avatar image 1715, a team list 1720 and an avatar attribute description 1730. Team list 1720 shows the team members currently in the team and their currently allocated or chosen roles or positions within the team, Avatar attribute description 1730 includes an avatar name and lists or describes or graphically represents the game related attributes of the avatar corresponding to the avatar images 1715 currently displayed on display 1700. For example, the avatar may have certain attributes relating to speed, offensive capabilities, defensive capabilities, agility, or special abilities.).


Regarding claim 10, claim 10 can be rejected with the same reasoning as claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 3 is rejected under 35 U.S.C. 103 as being un-patentable by Snoddy (“Snoddy, US 20100267448 A1) hereinafter Snoddy, in view of Judd et al. (“Judd”, US 20140006201 A1) hereinafter Judd.

Regarding claim 3, Snoddy teaches the information processing apparatus according to claim 1. 
Snoddy does not explicitly teach wherein the processor determines that predefined authority is not assigned in a case where a predefined item is not disclosed, however
Judd teaches wherein theprocessor determines that predefined authority is not assigned in a case where a predefined item is not disclosed ([0091] An administrative module 33 within the application software 17 controls, for example, data access to add, monitor, restrict or remove users; to configure distribution lists for electronic messaging communication; and to evaluate content and/or to restrict or reject incomplete or non-conforming bid submissions to the solicitation management system 12) {Examiner interprets that incomplete bid submission as predefined item is not disclosed based on the specification in the current application paragraph [0113]}
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Snoddy in view of Judd in order to not to assign predefined authority where a predefined item is not disclosed because it would help ensure the bid submission is processed efficiently and effectively based on complete information submitted during the request. 

Claim 4 is rejected under 35 U.S.C. 103 as being un-patentable by Snoddy (“Snoddy, US 20100267448 A1) hereinafter Snoddy, in view of Deluca et al. (“Deluca”, US 20130185363 A1) hereinafter Deluca.

Regarding claim 4, Snoddy teaches the information processing apparatus according to claim 1. 
Snoddy does not explicitly teach wherein the authority includes authority to access past information in the group, however
Deluca teaches wherein the authority includes authority to access past information in the group ([0042-0045] Fig. 6 using an access control, at least one participant in an existing instant messaging session may specify whether at least part of a past conversation or chat history between participants in the instant messaging session should be kept private or should be shared when at least one new participant joins the same instant messaging session.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Snoddy in view of Deluca in order to include authority to access past information in the group because it would provide more secured and flexibility to control what new members are accessing as required. 

Claims 5-6 are rejected under 35 U.S.C. 103 as being un-patentable by Snoddy (“Snoddy, US 20100267448 A1) hereinafter Snoddy, in view of Boresjo (“Boresjo”, US 20030189592 A1) hereinafter Boresjo.

Regarding claim 5, Snoddy teaches the information processing apparatus according to claim 1. 
Snoddy does not explicitly teach wherein processor determines the authority through statistical processing on the authorizable authority, however
Boresjo teaches wherein processor determines the authority through statistical processing on the authorizable authority ([0040-0045] admitting new members, voting required, steps 540,)([0054-0055] equity voting, vote weighting)([0087] voting reaches a threshold)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Snoddy in view of Boresjo in order to have statistical processing voting because it would help facilitate collective actions among existing members when deciding to provide authority or add a new member to the group.  

Regarding claim 6, Snoddy and Boresjo teach the information processing apparatus according to claim 5, 
Snoddy does not explicitly teach wherein the statistical processing includes one or more of decision by majority, a weight according to an existing member, or a logical operation, however
Boresjo teaches wherein the statistical processing includes one or more of decision by majority, a weight according to an existing member, or a logical operation ([0040-0045] admitting new members, voting required, steps 540,)([0054-0055] equity voting, vote weighting)([0087] voting reaches a threshold).


Claims 7-8 are rejected under 35 U.S.C. 103 as being un-patentable by Snoddy (“Snoddy, US 20100267448 A1) hereinafter Snoddy, in view of Esmailzadeh (“Esmailzadeh”, US 20180210964 A1) hereinafter Esmailzadeh.

Regarding claim 7, Snoddy teaches the information processing apparatus according to claim 1, 
Snoddy does not explicitly teach wherein the processor is further configured to generate identification information for unique identification by using the authority, transmit the generated identification information to the member candidate, - 64 -receive information from the member candidate; and authorize the member candidate as a member of the group in a case where the identification information matches the information, however
Esmailzadeh teaches wherein the processor is further configured to generate identification information for unique identification by using the authority ([0160-0166] Fig. 7 Blocks 715, a unique link can be created for the new user. The unique link (or URL), for example, may uniquely identify the new user. The unique link, for example, may be created by the sponsor service 105 and/or the link service 130. The unique link, for example, may include a unique code that can be used to verify the identity of the user selecting the link. The unique link, for example, may include one or more items of user data. The unique link, for example, may direct the new user to a graphical page with data entry fields), 
([0160-0166] Fig. 7, block 720, the unique link may be communicated to the user communication address via a communication channel such as, for example, via email or text message.), 
- 64 - receive information from the member candidate ([0160-0166] Fig. 7 The recipient of the unique link may open the link and be directed to a graphical page. At the graphical page, the user may enter data into one or more date entry fields on at the graphical page, At block 725 the sponsor service 105 may receive data entry information from the graphical page, the data entry information including data associated with the unique link); and 
authorize the member candidate as a member of the group in a case where the identification information matches the information ([0160-0166] Fig. 7 At block 730 the sponsor service 105 may validate that the data entry information is from the new user based on the data associated with the unique link and the user data.)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Snoddy in view of Esmailzadeh in order to generate unique ID and authorize the new member using the unique code because it would improve the security procedures implemented to confirm and validate the users appropriately when joining groups with access rights. 

Regarding claim 8, Snoddy and Esmailzadeh teach the information processing apparatus according to claim 7. 
Snoddy does not explicitly teach wherein the processor is configured to permit the member candidate the authority in a case where the processor authorizes the member candidate, however
Esmailzadeh teaches wherein the processor is configured to permit the member candidate the authority in a case where the processor authorizes the member candidate ([0167] a variable access control service may be configured to provide and/or allow “access” or “control” such as for example service, functionality and/or data access, creation, editing or other interaction to a user)
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Snoddy in view of Esmailzadeh in order to permit the member candidate because it would improve the security procedures implemented to confirm and validate the users appropriately when joining groups with access rights. 

Claims 9 is rejected under 35 U.S.C. 103 as being un-patentable by Snoddy (“Snoddy, US 20100267448 A1) hereinafter Snoddy, and Esmailzadeh (“Esmailzadeh”, US 20180210964 A1) hereinafter Esmailzadeh, in view of Parsons et al. (“Parsons”, US 20110087734 A1) hereinafter Parsons.

Regarding claim 9. Snoddy and Esmailzadeh teach the information processing apparatus according to claim 7. 
Snoddy and Esmailzadeh do not explicitly teach wherein the processor authorizes the member candidate on the condition that invitation card information transmitted from the existing members is included in the information, however
Parsons teaches wherein the processor authorizes the member candidate on the condition that invitation card information transmitted from the existing members is included in the information ([0150] the invitation to join preferably contains a link to the site that includes a code, that same code being stored in u code field of the candidate user to verify the respondent is the candidate to whom the invitation was sent.)([0165])
It would have been obvious to a person skilled in the art, before the effective filing date of the invention, to modify Snoddy and Esmailzadeh in view of Parsons in order to include the invitation card 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FADI HAJ SAID whose telephone number is (571)272-2833.  The examiner can normally be reached on 8:00 AM - 5:00 PM EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/F.H.S./Examiner, Art Unit 2444                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                           /JOHN A FOLLANSBEE/Supervisory Patent Examiner, Art Unit 2444